

117 HR 4366 IH: Women and Minorities in STEM Booster Act of 2021
U.S. House of Representatives
2021-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4366IN THE HOUSE OF REPRESENTATIVESJuly 6, 2021Mrs. Carolyn B. Maloney of New York (for herself, Ms. Jackson Lee, and Ms. Strickland) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo increase the participation of historically underrepresented demographic groups in science, technology, engineering, and mathematics education and industry.1.Short titleThis Act may be cited as the Women and Minorities in STEM Booster Act of 2021.2.Grant program to increase the participation of women and underrepresented minorities in stem fields(a)FindingsCongress finds the following:(1)According to the National Academy of Sciences, STEM education is critical to ensuring the United States maintains a diverse and competitive workforce.(2)According to the United States Census Bureau, women were still vastly underrepresented in the STEM workforce in 2019: comprising nearly half of the United States workforce (48 percent), but only slightly more than a quarter of STEM workers (27 percent).(3)According to the National Science Foundation, women only represent 28 percent of all science and engineering workers: comprising 29 percent of physical scientists, 25 percent of computer and mathematical scientists, and 13 percent of engineers. (4)According to the National Center of Education Statistics (NCES), women are more likely than men to switch out of STEM majors: 32 percent, compared to 26 percent. NCES has also found that while a higher percentage of bachelor’s degrees are awarded to females than males (58 percent, compared to 42 percent), within STEM fields a lower percentage of bachelor’s degrees were awarded to females than males (36 percent, compared to 64 percent).(5)According to the National Action Council for Minorities in Engineering, Inc., the United States needs to increase the number of underrepresented minorities who become engineers in order to remain competitive in a world of technological innovation.(6)According to Asian Americans Advancing Justice (AAJC), data on Asian Americans and Pacific Islanders (AAPIs) tend to hide the fact that certain AAPI subgroups are still underrepresented in STEM: with Cambodian (9 percent), Laotian (8 percent), Hmong (8 percent), and Native Hawaiian and Pacific Islander (7 percent) workers significantly underrepresented compared to other workers in the United States (12 percent).(7)Data also tend to hide the fact that certain subgroups are underrepresented in postsecondary education: with Cambodian (18 percent), Hmong (17 percent), Laotian (16 percent), and Native Hawaiian and Pacific Islander (15 percent) students receiving a bachelor’s degree or higher at lower rates than other students (30 percent). Furthermore, certain subgroups also experience poverty at higher rates: with Hmong (28 percent), Cambodian (21 percent), Native Hawaiian and Pacific Islanders (20 percent), and Laotian (17 percent) households living below the Federal poverty level at significantly higher rates than the overall population (15 percent). (8)Finally, NCES has found that women and underrepresented minorities leave STEM at higher rates than their counterparts, leading to a need to develop resources to retain these groups in STEM.(b)Program authorizedThe Director of the National Science Foundation shall award grants to eligible entities, on a competitive basis, to enable such eligible entities to carry out the activities described in subsection (d), in order to increase the participation of women and underrepresented minorities in the fields of science, technology, engineering, and mathematics.(c)ApplicationEach eligible entity that desires to receive a grant under this section shall submit an application to the National Science Foundation at such time, in such manner, and containing such information as the Director of the National Science Foundation may reasonably require.(d)Authorized activitiesAn eligible entity that receives a grant under this section shall use such grant funds to carry out one or more of the following activities designed to increase the participation of women or minorities underrepresented in science and engineering, or both:(1)Online workshops.(2)Mentoring programs that partner science, technology, engineering, or mathematics professionals with students.(3)Internships for undergraduate and graduate students in the fields of science, technology, engineering, and mathematics.(4)Conducting outreach programs that provide elementary school and secondary school students with opportunities to increase their exposure to the fields of science, technology, engineering, or mathematics.(5)Programs to increase the recruitment and retention of underrepresented faculty.(6)Such additional programs as the Director of the National Science Foundation may determine.(e)DefinitionsIn this Act—(1)the term minority means American Indian, Alaskan Native, Black (not of Hispanic origin), Hispanic (including persons of Mexican, Puerto Rican, Cuban, and Central or South American origin), Asian (including underrepresented subgroups), Native Hawaiian, Pacific Islander origin subgroup, or other ethnic group underrepresented in science and engineering; and(2)the term underrepresented in science and engineering means a minority group whose number of scientists and engineers per 10,000 population of that group is substantially below the comparable figure for scientists and engineers who are White and not of Hispanic origin, as determined by the Secretary of Education under section 637.4(b) of title 34, Code of Federal Regulations.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2022, 2023, 2024, 2025, and 2026.